     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                     Case No. 1:21-cv-00434-NONE-EPG
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING THAT THIS ACTION BE
14    FRESNO COUNTY DEPARTMENT OF                       DISMISED WITHOUT PREJUDICE FOR
      CHILD SUPPORT SERVICES, et al.,                   FAILURE TO STATE A CLAIM, FAILURE
15                                                      TO PROSECUTE, AND FAILURE TO
                         Defendants.                    COMPLY WITH A COURT ORDER
16
                                                        (ECF Nos. 1, 7)
17
                                                        OBJECTIONS, IF ANY, DUE WITHIN
18                                                      FOURTEEN DAYS
19
       I.   BACKGROUND
20
            Plaintiff Prince Paul Raymond Williams (“Plaintiff”) is proceeding pro se and in forma
21
     pauperis in this action.
22
            Plaintiff filed the Complaint commencing this action on March 16, 2021. (ECF No. 1.) On
23   April 6, 2021, before the Court screened Plaintiff’s complaint, Plaintiff filed a First Amended
24   Complaint (“FAC”). (ECF No. 5.) The FAC’s claims relate to various child support and wage and
25   income withholding orders issued by the state court. (Id.)
26          On April 21, 2021, the Court entered an order screening Plaintiff’s FAC and found that it
27   failed to state any cognizable claims. (ECF No. 7.) The Court gave Plaintiff thirty days from the
28   date of service of the order to file an amended complaint or to notify the Court that he wants to
                                                       1
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 2 of 15


 1   stand on his complaint. (Id. at 14.) The Court warned Plaintiff that “[f]ailure to comply with this

 2   order may result in the dismissal of this action.” (Id. at 15.)

 3           The thirty-day period has expired, and Plaintiff has not filed an amended complaint or

 4   otherwise responded to the Court’s order. Accordingly, for the reasons described below, the Court

 5   will recommend that Plaintiff’s case be dismissed for failure to state a claim. The Court will also
     recommend that Plaintiff’s case be dismissed for failure to comply with a court order and failure
 6
     to prosecute.
 7
      II.    SCREENING REQUIREMENT
 8
             Under 28 U.S.C. § 1915(e)(2), in any case in which a plaintiff is proceeding in forma
 9
     pauperis, the Court must conduct a review of the claims brought by the plaintiff to determine
10
     whether it “state[s] a claim on which relief may be granted,” is “frivolous or malicious,” or
11
     “seek[s] monetary relief against a defendant who is immune from such relief.” If the Court
12
     determines that the complaint fails to state a claim on which relief may be granted, it must be
13
     dismissed. Id. Similarly, if the Court determines the complaint is frivolous or malicious, it must
14
     be dismissed. Id. An action is deemed to be frivolous if it is “of little weight or importance:
15   having no basis in law or fact” and malicious if it was filed with the “intention or desire to harm
16   another.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). Leave to amend may be granted
17   to the extent that the deficiencies of the complaint can be cured by amendment. Cato v. United
18   States, 70 F.3d 1103, 1106 (9th Cir. 1995).
19           A complaint must contain “a short and plain statement of the claim showing that the
20   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

21   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

23   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
     matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S. at 663
24
     (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal
25
     conclusions are not. Id. at 678.
26
             In determining whether a complaint states an actionable claim, the Court must accept the
27
     allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738, 740
28
                                                           2
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 3 of 15


 1   (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff, Resnick v.

 2   Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s favor. Jenkins

 3   v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be held to less

 4   stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342

 5   (9th Cir. 2010) (holding that pro se complaints should continue to be liberally construed after
     Iqbal).
 6
      III.     SUMMARY OF PLAINTIFF’S COMPLAINT
 7
               Plaintiff’s FAC alleges as follows:
 8
               On October 17, 2012, attorney John Dyer “brought forth false claims of debt owed” while
 9
     Commissioner Jamileh L. Schwartzbart, Court Clerk E. Lozano, and Deputy C. Centeno were
10
     present and Commissioner Schwartzbart entered “an uncontested and unconstitutional
11
     administrative order” in Raenna Johnson v. Prince Paul Raymond Williams, Case No.
12
     11CEFL1829, in the Superior Court of California for the County of Fresno. On November 7,
13
     2012, attorney John Dyer “brought forth false claims of debt owed” with Commissioner
14
     Schwartzbart, Court Clerk D. Flautz, and Deputy C. Centeno present and Commissioner
15   Schwartzbart entered “an uncontested and unconstitutional administrative order” Raenna Johnson
16   v. Prince Paul Raymond Williams, Case No. 11CEFL1829, in the Superior Court of California for
17   the County of Fresno. On January 6, 2015, attorney Maria L. Costa “brought forth false claims of
18   debt owed” with Commissioner Leanne Le Mon, Court Clerk A. Livesay, and Deputy T.
19   MCutcheon present, and Commissioner Le Mon entered “an uncontested and unconstitutional
20   administrative order” in County of Fresno v. Prince Paul Raymond Williams, Case No.

21   14CEFS01741, in the Superior Court of California for the County of Fresno.

22             On October 3, 2017, February 20, 2018, September 1, 2018, and January 21, 2021, D.

23   Villagrana,. J. Vista, Tiffany Brubeck, Ka Moua, Janet Ziadeh, and another unnamed “child
     support representative” for Fresno County Department of Child Support Services claimed to be a
24
     “Judge/Issuing Official” and sent an income withholding order to Plaintiff’s former employer
25
     “without a wet signature from a judge.” In November of 2019, after Plaintiff questioned both
26
     “SOLANO, FRESNO COUNTY OF DEPARTMENT OF CHILD SUPPORT SERVICES” and
27
     his former employer about the withholding of his earned wages, Plaintiff suffered an eviction
28
                                                        3
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 4 of 15


 1   because he could not afford to pay for living expenses.

 2          On December 23, 2019, Plaintiff received a letter from Denice Ponce claiming that her

 3   “office follows the Title IV of Security Act, Section 459, which permits the issuance of a wage

 4   withholding in order to enforce a child support order.” Plaintiff sent a complaint to the Fresno

 5   County of Department of Child Support Services on January 13, 2020, providing “notice . . . that
     Plaintiff had not been afforded the necessary safeguards of due process.” Plaintiff received a letter
 6
     on January 21, 2020, from Kari Gilbert and/or Lisa Sprague, claiming that there was insufficient
 7
     evidence that Plaintiff had been discriminated against. On December 29, 2020, January 20, 2021,
 8
     and February 11, 2021, Plaintiff sent notices to “SOLANO, FRESNO COUNTY OF
 9
     DEPARTMENT OF CHILD SUPPORT SERVICES, with the sole purpose to resolve the
10
     matter(s).” On January 26, 2021, Plaintiff received a letter from Janet Siadeh containing false
11
     claims of an “arrears balance of $1,142.56.”
12
            On February 23, 2021, attorney Michael Varin “brought forth claims of a debt owed” with
13
     Commissioner Jennifer Hamilton and Deputy Bezaleel Carrillo present. Plaintiff made a special
14
     appearance to resolve the claims in Raenna Johnson v. Prince Paul Raymond Williams and
15   County of Fresno v. Prince Paul Raymond Williams. Commissioner Hamilton called the matter at
16   approximately 8:30 a.m. Plaintiff asked Commissioner Hamilton and Attorney Varin to “have
17   either a living man or woman provide written proof of the Court’s delegation of authority over
18   Plaintiff, as well as written proof that Plaintiff was in an Article 3 Court of law. Plaintiff’s
19   requests were disregarded by all acting officials.” Commissioner Hamilton asked Plaintiff to step
20   outside and Plaintiff refused “as personal jurisdiction was not established.” Deputy Bezaleel

21   Carrillo, Deputy Javier Rivera, and Deputy Raul Cervantez surrounded Plaintiff “using

22   intimidation tactics to force Plaintiff out of the courtroom” and Deputy Carrillo attempted to take

23   Plaintiff’s cell phone from his hand. Plaintiff attempted to reenter the courthouse only to be
     “wrongfully denied re-entry by Rivera” and when Plaintiff asked why he could not enter, Rivera
24
     stated that Plaintiff was “done dude” without any further explanation.
25
            On March 1, 2021, Plaintiff received a letter from Monica Cantu “claiming a false debt
26
     owed . . . in the amount of $338 per month with court-ordered arrears payment of $25 per month,
27
     and a total balance owed of $13,067.17.” On March 5, 2021, Plaintiff received a letter from
28
                                                         4
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 5 of 15


 1   Monica Morales stating, “Court hearing dated 2/23/2021 regarding Earnings Assignment, notes

 2   are showing that the Motion was denied.” On March 9, 2021, Plaintiff received a letter from Lisa

 3   Sprague “claiming a false debt owed.” On March 24, 2021, Plaintiff received a letter from Janet

 4   Ziadeh stating, “Our Office has sent a written request to STATE STREET, in order to obtain

 5   income verification.”
             As of March 30, 2021, “Plaintiff has not been provided a resolution or minute orders by a
 6
     court of competent jurisdiction regarding the matter, with a wet ink signature from a judge.” As
 7
     of March 30, 2021, “SOLANO, FRESNO DEPARTMENT OF CHILD SUPPORT SERVICES
 8
     has continued to send statements to Plaintiff’s home, claiming a false debt[.]”
 9
     Plaintiff names twenty-six individuals whom he alleges are all “agents of SOLANO, FRESNO
10
     COUNTY DEPARTMENT OF CHILD SUPPORT SERVICES” as defendants. The complaint
11
     asserts claims for defamation, fraud, negligence, and intentional infliction of emotional distress
12
     and is interspersed with references to a variety of state and federal statutes, constitutional
13
     amendments, and case law.
14
      IV.    FAILURE TO STATE A CLAIM
15           A. Rule 8
16           As set forth above, Federal Rule of Civil Procedure 8(a) (“Rule 8(a)”) requires a
17   complaint to contain “a short and plain statement of the claim showing that the pleader is entitled
18   to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint is not required to include detailed factual
19   allegations, it must set forth “sufficient factual matter, accepted as true, to ‘state a claim to relief
20   that is plausible on its face.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). It must

21   also contain “sufficient allegations of underlying facts to give fair notice and to enable the

22   opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

23   Moreover, Plaintiff must demonstrate that each named defendant personally participated in the
     deprivation of his rights. Iqbal, 556 U.S. at 676-77.
24
             A court may dismiss a complaint for failure to comply with Rule 8(a) if it is “verbose,
25
     confusing and conclusory.” Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981);
26
     Brosnahan v. Caliber Home Loans, Inc., 765 F. App’x 173, 174 (9th Cir. 2019). Additionally, a
27
     court may dismiss a complaint for failure to comply with Rule 8(a) if it is “argumentative, prolix,
28
                                                          5
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 6 of 15


 1   replete with redundancy, and largely irrelevant.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

 2   1996).

 3            The Court finds that Plaintiff’s FAC violates Rule 8(a). The allegations in the FAC are

 4   confusing and unclear, making it difficult for the Court to determine what, if any, cognizable

 5   claims are included in the FAC. Although the Federal Rules employ a flexible pleading policy,
     Plaintiff must give fair notice to the defendants and must allege facts that support the elements of
 6
     the claim plainly and succinctly. It is Plaintiff’s duty to articulate his claims, not the Court’s or
 7
     the defendants’ duty to try to decipher what claims Plaintiff is asserting in the action.
 8
              It is unclear what entities and individuals Plaintiff is attempting to name as defendants. In
 9
     the caption of the FAC, Plaintiff names “SOLANO, FRESNO COUNTY DEPARTMENT OF
10
     CHILD SUPPORT SERVICES” but, where Plaintiff provides a list of the defendants, Plaintiff
11
     does not include this defendant. Instead, the FAC lists twenty-six individuals, including what
12
     appear to be various attorneys, state court staff, and “Child Support Representative[s]” as
13
     defendants. Additionally, in the portion of the FAC where Plaintiff sets forth his claims, he only
14
     identifies “BRUBECK, CANTU, Costa, DYER, MORALES, MOUA, PONCE, SPRAGUE,
15   VARIN, VILLAGRANA, VISTA, and ZIADEH” as defendants. There are no allegations
16   pertaining to what, if anything, many of the individuals named as defendants did. Further, it is
17   unclear whether “SOLANO, FRESNO COUNTY DEPARTMENT OF CHILD SUPPORT
18   SERVICES” is intended to refer to one entity or two different entities, i.e. the Child Support
19   Services department for the County of Solano and/or the Child Support Services department for
20   the County of Fresno.

21            The FAC also lists various issues related to child support and wage and earning

22   withholding orders, contains several legal conclusions regarding the validity of those orders, and

23   cites to a variety of state and federal statutes, constitutional provisions, and case law. The FAC is
     concerned primarily with descriptions of various child support proceedings including who was
24
     present for those proceedings, who sent letters to Plaintiff, and when those events occurred.
25
     However, it does not clearly state Plaintiff’s federal claims and many of Plaintiff’s conclusions
26
     regarding the validity of the state court orders lack factual support as to how his due process
27
     rights were violated or in what way they are “false” or “fraudulent.” Taken as a whole, the Court
28
                                                         6
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 7 of 15


 1   cannot determine what, if any, cognizable claims Plaintiff is attempting to bring in the FAC and

 2   against which defendant(s).

 3          The requirement of a clear and plain statement is especially important in this case because

 4   this Court is not an appellate court for the state superior court. This Court does not review

 5   whether the state superior court acted properly according to its own rules and procedures. To the
     extent Plaintiff wishes to challenge a decision from a state superior court, he must file an appeal
 6
     with the state appellate court (which may be subject to time limitations and other rules).
 7
            Thus, Plaintiff’s FAC fails to comply with Rule 8(a) and the Court will recommend that it
 8
     be dismissed.
 9
            B. Federal Subject Matter Jurisdiction
10
            Federal courts are courts of limited jurisdiction and their power to adjudicate is limited to
11
     that granted by Congress. U.S. v. Sumner, 226 F.3d 1005, 1009 (9th Cir. 2000). Federal courts are
12
     presumptively without jurisdiction over civil actions, and the burden to establish the contrary
13
     rests upon the party asserting jurisdiction. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377
14
     (1994). Generally, there are two bases for subject matter jurisdiction: 1) diversity jurisdiction; and
15   2) federal question jurisdiction. 28 U.S.C. §§ 1331, 1332.
16          Pursuant to 28 U.S.C. § 1332, federal district courts have diversity jurisdiction over civil
17   actions “where the matter in controversy exceeds the sum or value of $75,000,” and where the
18   matter is between “citizens of different states.” 28 U.S.C. § 1332(a)(1).
19          Pursuant to 28 U.S.C. § 1331, federal district courts have federal question jurisdiction
20   over “all civil actions arising under the Constitution, laws, or treaties of the United States.” “A

21   case ‘arises under’ federal law either where federal law creates the cause of action or ‘where the

22   vindication of a right under state law necessarily turn[s] on some construction of federal law.”

23   Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088–89 (9th Cir. 2002) (quoting
     Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)). The
24
     presence or absence of federal question jurisdiction is governed by the “well-pleaded complaint
25
     rule.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Under this rule, “federal
26
     jurisdiction exists only when a federal question is presented on the face of the plaintiff's properly
27
     pleaded complaint.” Id.
28
                                                        7
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 8 of 15


 1
             The FAC states that federal question and diversity jurisdiction both exist in this action. As
 2
     to federal question jurisdiction, the FAC appears to only allege state law claims for defamation,
 3
     fraud, negligence, and intentional infliction of emotional distress. Although the complaint cites to
 4   various federal statutes, it is not clear which, if any, of these references are intended to allege a
 5   claim against the named defendants or what the basis of those claims may be. As to diversity
 6   jurisdiction, Plaintiff alleges that he and all defendants reside in California. Therefore, there is no
 7   diversity of citizenship. Plaintiff has failed to allege facts establishing the existence of subject
 8   matter jurisdiction to proceed in federal court and the Court therefore recommends that the FAC

 9   be dismissed.

10           C. Section 1983

11           Although the FAC does not appear to allege a claim for violation of 42 U.S.C. § 1983, the

12   Civil Cover Sheet filed with the initial complaint cited to § 1983 as one of the statutes under
     which Plaintiff was filing. (See ECF No. 1-1.) Section 1983, known as the Civil Rights Act,
13
     provides:
14
                     Every person who, under color of any statute, ordinance, regulation,
15                   custom, or usage, of any State or Territory or the District of
                     Columbia, subjects, or causes to be subjected, any citizen of the
16                   United States or other person within the jurisdiction thereof to the
                     deprivation of any rights, privileges, or immunities secured by the
17                   Constitution and laws, shall be liable to the party injured in an action
                     at law, suit in equity, or other proper proceeding for redress....
18

19   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
20   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
21   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
22   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

23   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

24   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

25           To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

26   color of state law, and (2) the defendant deprived him of rights secured by the Constitution or
     federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh
27
     v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state
28
                                                         8
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 9 of 15


 1   law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 2   does an affirmative act, participates in another's affirmative act, or omits to perform an act which

 3   he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 4   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

 5   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an
     official sets in motion a ‘series of acts by others which the actor knows or reasonably should
 6
     know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183
 7
     (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard
 8
     ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d
 9
     1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.
10
     2008).
11
              Additionally, a plaintiff must demonstrate that each named defendant personally
12
     participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must
13
     be an actual connection or link between the actions of the defendants and the deprivation alleged
14
     to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,
15   691, 695 (1978).
16            Supervisory personnel are generally not liable under § 1983 for the actions of their
17   employees under a theory of respondeat superior and, therefore, when a named defendant holds a
18   supervisory position, the causal link between him and the claimed constitutional violation must be
19   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
20   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under

21   § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would

22   support a claim that the supervisory defendants either personally participated in the alleged

23   deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or
     promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of
24
     constitutional rights' and is ‘the moving force of the constitutional violation.” Hansen v. Black,
25
     885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,
26
     880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own
27
     culpable action or inaction in the training, supervision, or control of his subordinates,” “his
28
                                                        9
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 10 of 15


 1    acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 2    showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 3    946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

 4               1. State Actor Requirement in Section 1983

 5            Section 1983 imposes civil liability on an individual who “under color [of state law] . . .
      subjects, or causes to be subjected, any citizen of the United States . . . to the deprivation of any
 6
      rights, privileges or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. Private
 7
      parties are not generally acting under color of state law for the purposes of § 1983. Price v.
 8
      Hawaii, 939 F.2d 702, 707–08 (9th Cir. 1991) (“Careful adherence to the ‘state action’
 9
      requirement preserves an area of individual freedom by limiting the reach of federal law and
10
      federal judicial power. It also avoids imposing on the State, its agencies or officials, responsibility
11
      for conduct for which they cannot fairly be blamed”).
12
              Nevertheless, in some circumstances, the actions of a private actor may render them liable
13
      under § 1983. Under the “public function test,” private individuals or entities may be deemed
14
      state actors for purposes of § 1983 when they perform a public function that has been
15    “traditionally the exclusive prerogative of the State.” Rendell–Baker v. Kohn, 457 U.S. 830, 842
16    (1982) (citations and quotation marks omitted; emphasis in original). “That a private entity
17    performs a function which serves the public does not make its acts state action.” Id.
18            Under the joint action test, a private individual may be liable as a state actor under § 1983
19    if he or she was part of a conspiracy or was a “willful participant in [other] joint action” with
20    a state actor that caused the constitutional violation. Franklin v. Fox, 312 F.3d 423, 445 (9th Cir.

21    2002). “To prove a conspiracy between private parties and the government under § 1983, an

22    agreement or ‘meeting of the minds’ to violate constitutional rights must be shown.” Fonda

23    v. Gray, 707 F.2d 435, 438 (9th Cir. 1983). “To be liable as a co-conspirator, a private defendant
      must share with the public entity the goal of violating a plaintiff’s constitutional rights.” Franklin,
24
      312 312 F.3d at 445. “The Ninth Circuit requires a ‘substantial degree of cooperation’ between
25
      the government and a private citizen before finding such a conspiracy.” Annan-Yartey v.
26
      Honolulu Police Dep’t, 475 F.Supp.2d 1041, 1046 (D. Haw. 2007)(quoting Franklin, 312 F.3d at
27
      445).
28
                                                         10
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 11 of 15


 1
              Although Plaintiff alleges that all of the individual defendants are “agents of SOLANO,
 2
      FRESNO COUNTY DEPARTMENT OF CHILD SUPPORT SERVICES,” it is unclear whether
 3
      all of these individuals are officers or employees of a governmental entity or whether some may
 4    be private actors. For example, some individuals are described as a “Child Support Attorney,” but
 5    it is unclear whether these individuals are attorneys for “Solano, Fresno County Department of
 6    Child Support Services” or for private parties. Likewise, there is no description of defendant
 7    Raenna Johnson’s relationship to “Solano, Fresno County Department of Child Support
 8    Services.” Plaintiff has not alleged facts establishing whether each defendant is a state or private

 9    actor and whether any private actors’ conduct is fairly attributable to the government.

10                2. Municipal Liability in Section 1983

11            “[A] local government may not be sued under § 1983 for an injury inflicted solely by its

12    employees or agents.” Monell, 436 U.S. at 694. Instead, a governmental entity may be held liable

13    under § 1983 only where a policy, practice, or custom of the entity can be shown to be a moving

14    force behind a violation of constitutional rights. Id. (“Instead, it is when execution of a

15    government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts

16    may fairly be said to represent official policy, inflicts the injury that the government as an entity

17    is responsible under § 1983.”).

18            To state a claim for governmental entity liability under § 1983, a plaintiff must allege

19    facts demonstrating “(1) that [the plaintiff] possessed a constitutional right of which he was

20    deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate

21    indifference to the plaintiff’s constitutional right; and (4) that the policy is the moving force

22    behind the constitutional violation.” Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432,

23    438 (9th Cir. 1997) (internal quotation marks and citation omitted; alterations in original).

24            Plaintiff has not alleged that any policy or custom of “Solano, Fresno County Department

25    of Child Support Services” caused him injury. The FAC does not include facts showing that

26    Plaintiff was deprived of a constitutional right; that the governmental entity has a policy; that this

27    policy is deliberately indifferent to Plaintiff’s constitutional rights; and that the policy is the

28    reason or “moving force” behind the violation of Plaintiff’s constitutional rights.
                                                          11
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 12 of 15


 1           D. The Rooker-Feldman Doctrine

 2           Under the Rooker-Feldman doctrine, a party may not seek appellate review in federal

 3    court of a decision made by a state court. See Rooker v. Fidelity Trust Co., 263 U.S. 413

 4    (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). Typically, the Rooker-

 5    Feldman doctrine bars federal courts from exercising subject-matter jurisdiction over a
      proceeding in which a party losing in state court seeks what in substance would be appellate
 6
      review of the state judgment in a United States district court, based on the losing party's claim
 7
      that the state judgment itself violates the losers' federal rights. Doe v. Mann, 415 F.3d 1038,
 8
      1041-42 (9th Cir. 2005); see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
 9
      284 (2005) (the Rooker-Feldman doctrine precludes a district court from appellate review of
10
      “cases brought by state-court losers complaining of injuries caused by state-court judgments
11
      rendered before the district court proceeding commenced[.]”). Accordingly, the district court
12
      lacks jurisdiction over “claims . . . ‘inextricably intertwined’ with the state court's decision such
13
      that the adjudication of the federal claims would undercut the state ruling.” Bianchi v.
14
      Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003) (citing Feldman, 460 U.S. at 483, 485); see,
15    e.g., Moore v. County of Butte, 547 Fed. Appx. 826, 829 (9th Cir. 2013) (finding a plaintiff's
16    claims challenging the outcome of custody proceedings were properly dismissed); Rucker v.
17    County of Santa Clara, State of California, 2003 WL 21440151, at *2 (N.D. Cal. June 17, 2003)
18    (finding the plaintiff's claims were “inextricably intertwined” with the state court's rulings where
19    the plaintiff “challenge[d] his original child support order on jurisdictional grounds, dispute[d] his
20    total child support arrearages, and allege[d] that Santa Clara County's garnishment order against

21    his disability benefits payments is invalid”); see also Ignacio v. Judges of U.S. Court of Appeals,

22    453 F.3d 1160, 1165-66 (9th Cir. 2006) (affirming the district court's dismissal of the case

23    “because the complaint is nothing more than another attack on the California superior court's
      determination in [the plaintiff's] domestic case”).
24
             To the extent Plaintiff is asking this Court to review the child support and wage and
25
      earning withholding orders issued by the state court, under the Rooker-Feldman doctrine, this
26
      Court lacks jurisdiction (authority) to review and reverse a state court’s decision. Accordingly,
27
      any claim seeking to reverse the state court orders cannot proceed in this federal court. To the
28
                                                         12
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 13 of 15


 1    extent Plaintiff seeks to have the state court decision reviewed, he must do so by filing a timely

 2    appeal from that decision in a state appellate court.

 3           E. State Law Claims

 4           Under the California Tort Claims Act (“CTCA”), a party seeking to recover money

 5    damages from a public entity or its employees must submit a timely claim to the entity before

 6    filing suit in court. See Cal. Gov’t Code §§ 905, 911.2, 945.4, and 950.2. Timely presentation of

 7    claims subject to the CTCA is not merely a procedural requirement but is an element of the
      plaintiff’s cause of action. Shirk v. Vista Unified School District, 64 Cal.Rptr.3d 210, 216 (2007).
 8
      A plaintiff may bring its action against a public entity and its employees only after the entity has
 9
      acted upon or is deemed to have rejected the plaintiff’s claims. See id; see also Mangold v.
10
      California Public Utilities Commission, 67 F.3d 1470, 1477 (9th Cir. 1995) (“The California Tort
11
      Claims Act requires, as a condition precedent to suit against a public entity, the timely
12
      presentation of a written claim and the rejection of the claim in whole or in part.”).
13
             A plaintiff asserting a claim that is subject to the CTCA must affirmatively allege in his
14
      complaint that he complied with the CTCA’s claims presentation procedure or circumstances
15
      excusing such compliance. See Shirk, 64 Cal. Rptr. 3d at 216; State of California v. Superior
16
      Court (Bodde), 13 Cal. Rptr. 3d 534, 541 (2004) (plaintiff must allege facts “demonstrating or
17    excusing compliance with the claim presentation requirement”). Compliance with the CTCA “is
18    mandatory and failure to file a claim is fatal to the cause of action.” City of San Jose v. Superior
19    Court, 115 Cal. Rptr. 797, 802 (1974) (internal citation omitted). The requirement to
20    affirmatively allege facts demonstrating or excusing compliance with the CTCA’s claims
21    presentation requirement applies in federal court. Karim-Panahi v. Los Angeles Police Dep’t, 839
22    F.2d 621, 627 (9th Cir. 1988).

23           Here, Plaintiff is asserting various state law claims seeking to recover money damages

24    from what appears to be a public entity and public employees. Plaintiff has not alleged facts

25    demonstrating that he complied with, or excusing his compliance with, the CTCA claims

26    presentation requirement for these state law claims. Plaintiff’s state law claims are therefore
      subject to dismissal.
27
      ///
28
                                                        13
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 14 of 15


 1     V.    FAILURE TO PROSECUTE AND COMPLY WITH A COURT ORDER

 2           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to

 3    comply with a court order, the Court must weigh the following factors: (1) the public’s interest in

 4    expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

 5    prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
      public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,
 6
      642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
 7
             “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’” Id.
 8
      (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this
 9
      factor weighs in favor of dismissal.
10
             As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
11
      determine whether the delay in a particular case interferes with docket management and the
12
      public interest…. It is incumbent upon the Court to manage its docket without being subject to
13
      routine noncompliance of litigants....” Pagtalunan, 291 at 639. Plaintiff has failed to respond to
14
      the Court’s screening order. This failure to respond is delaying the case and interfering with
15    docket management. Therefore, the second factor weighs in favor of dismissal.
16           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
17    and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However, “delay
18    inherently increases the risk that witnesses’ memories will fade and evidence will become stale,”
19    id. at 643, and it is Plaintiff’s failure to comply with a court order and to prosecute this case that
20    is causing delay. Therefore, the third factor weighs in favor of dismissal.

21           As for the availability of lesser sanctions, at this stage in the proceedings there is little

22    available to the Court which would constitute a satisfactory lesser sanction while protecting the

23    Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s in
      forma pauperis status, monetary sanctions are of little use. And, given the stage of these
24
      proceedings, the preclusion of evidence or witnesses is not available.
25
             Although the Court has discretion to recommend dismissal with prejudice, given the lack
26
      of information regarding the relevant state court proceedings and the applicability of the above
27
      doctrines, the Court will recommend dismissal without prejudice. Accordingly, because the
28
                                                         14
     Case 1:21-cv-00434-NONE-EPG Document 8 Filed 06/09/21 Page 15 of 15


 1    dismissal being considered in this case is without prejudice, the Court is stopping short of using

 2    the harshest possible sanction of dismissal with prejudice.

 3           Finally, because public policy favors disposition on the merits, this factor weighs against

 4    dismissal. Id.

 5           After weighing the factors, the Court finds that dismissal without prejudice is appropriate.
      VI.    CONCLUSION AND RECOMMENDATIONS
 6
             The Court screened Plaintiff’s FAC and found that Plaintiff has failed to state a claim
 7
      upon which relief may be granted. The Court previously provided Plaintiff with relevant legal
 8
      standards and leave to amend his complaint to cure these deficiencies. (ECF No. 7.) However, the
 9
      deadline for Plaintiff to amend his complaint has passed and Plaintiff has not filed an amended
10
      complaint, responded to the Court’s screening order, or otherwise prosecuted this action.
11
      Accordingly, the Court recommends that this action be dismissed without prejudice for failure to
12
      state a claim, failure to prosecute, and failure to comply with a court order.
13
             Based on the foregoing, the Court HEREBY RECOMMENDS that:
14
                  1. This action be dismissed without prejudice for failure to state a claim, failure to
15                      prosecute, and failure to comply with a court order; and
16                2. The Clerk of Court be directed to assign a district judge for the purpose of closing
17                      this case and then to close this case.
18           These findings and recommendations will be submitted to the United States district judge
19    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
20    (14) days after being served with these findings and recommendations, Plaintiff may file written

21    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

22    Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

23    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
      838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
24
      IT IS SO ORDERED.
25

26       Dated:        June 9, 2021                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                           15
